Title: From Thomas Jefferson to Martha Jefferson Randolph, 1 June 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington June 1. 07. 
                        
                        I am in hopes this evening’s mail will bring me information that you are all well, tho in the mean time this
                            letter will have gone on. my health has been constant since my return here. I inclose a newspaper for mr Randolph, a
                            magazine for yourself, and a piece of poetry for Ellen. tell her she is to consider this as a substitute for a letter and
                            that I debit her account accordingly. I shall have a letter for Anne next week, by which time I am in hopes to recieve a
                            report from her of the state of our affairs at Monticello. we had cucumbers here on the 20th. of May, strawberries the
                            24th. & peas the 26th. I am in hopes she has noted when you first had cherries & strawberries. of small news in this
                            place we have not much. Doctr. Bullas & his family have left it for the Mediterranean. S. H. Smith proposes to give up
                            his press. whether he will remain here afterwards will probably depend on his obtaining office. it is thought he will
                            offer as successor to Beckley. altho’ we had fires on the 19th. 20th. & 21st. the summer seems now to have set in
                            seriously. on the 30th. the thermometer was at 84°. will you tell mr Randolph that I have found here the pure breed of
                            Guinea hogs, and shall endeavor to send on a litter of the pigs when my cart comes in autumn. is there any thing here I can
                            get or do for you? it would much add to my happiness if I oftener could know how to add to your convenience or
                            gratification. remember me affectionately to mr Randolph & the young ones, and be assured yourself of my
                            tenderest love
                        
                            Th: Jefferson
                            
                        
                    